
	
		II
		112th CONGRESS
		1st Session
		S. 1844
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Heller (for himself,
			 Mr. Hatch, Mr.
			 Lee, Mr. Thune,
			 Mr. Hoeven, Mr.
			 Enzi, Mr. Crapo,
			 Mr. Barrasso, Mr. Risch, and Ms.
			 Murkowski) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To ensure that Federal Register notices submitted to the
		  Bureau of Land Management are reviewed in a timely manner.
	
	
		1.Review of certain Federal
			 Register noticesIf, by the
			 date that is 45 days after the date on which a State Bureau of Land Management
			 office has submitted a Federal Register notice to the Washington, DC, office of
			 the Bureau of Land Management for Department of Interior review, the review has
			 not been completed—
			(1)the notice shall consider to be approved;
			 and
			(2)the State Bureau of Land Management office
			 shall immediately forward the notice to the Federal Register for
			 publication.
			
